Federated U.S. Government Securities Fund: 1-3 Years Class Y Shares SUPPLEMENT TO PROSPECTUS DATED APRIL 30, 2008 The following changes are effective December 31, 2008. Under the heading entitled How is the Fund Sold?, please delete the first paragraph and replace it with the following: The Fund offers three Share classes: Institutional Shares, Institutional Service Shares and Class Y Shares, each representing interests in a single portfolio of securities. This prospectus relates only to Class Y Shares. All Share classes have different expenses which affect their performance. Contact your financial intermediary or call 1-800-341-7400 for more information concerning the other classes. December 16, 2008 Cusip31428M308 39708 (12/08) Federated U.S. Government Securities Fund: 1-3 Years Institutional Shares Institutional Service Shares SUPPLEMENT TO PROSPECTUSES DATED APRIL 30, 2008 The following changes are effective December 31, 2008. 1. Under the heading entitled How is the Fund Sold?, please replace the current disclosure with the following: The Fund offers three Share classes: Institutional Shares, Institutional Service Shares and Class Y Shares, each representing interests in a single portfolio of securities. This prospectus relates only to, as applicable, Institutional Shares or Institutional Service Shares. All Share classes have different expenses which affect their performance.
